Citation Nr: 9920150	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-30 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for urinary 
incontinence secondary to multiple sclerosis, currently rated 
as 40 percent disabling.  

2.  Entitlement to an increased rating for bowel incontinence 
secondary to multiple sclerosis, currently rated as 10 
percent disabling. 

3.  Entitlement to an increased rating for weakness in the 
left lower extremity secondary to multiple sclerosis, 
currently rated as 80 percent disabling.  

4.  Entitlement to an increased rating for weakness in the 
right lower extremity secondary to multiple sclerosis, 
currently rated as 20 percent disabling.  

5.  The propriety of the termination of a rating pursuant to 
38 C.F.R. § 1114(k), based on special monthly compensation 
for the loss of use of the left foot.   

6.  Entitlement to additional special monthly compensation, 
to include as a result of loss of use of the right foot.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1942 to April 
1946. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the St. 
Petersburg, Florida, Regional Office (hereinafter RO) which 
addressed the special monthly compensation issues.  In 
written argument presented in March and April 1999, the 
veteran's representative has contended that "clear and 
unmistakable error" was committed by the RO to the extent 
that it did not address issues raised by the veteran.  These 
contentions, however, do not represent "properly pleaded" 
clear and unmistakable error claims as recognized by the 
controlling legal authority.  See Fugo v. Brown, 6 Vet. App. 
40 (1993).  In addition, as the rating action(s) claimed by 
the veteran's representative to have been the product of 
clear and unmistakable error are not final, the Board has 
construed the arguments propounded by the veteran's 
representative with regard to the claimed "clear and 
unmistakable" error to more accurately be described as 
claims for increased ratings as indicted on the title page.  
The additional increased rating claims listed on the title 
page are "inextricably intertwined" with the two issues for 
which the veteran perfected an appeal to the Board, thereby 
requiring that they be addressed in conjunction with the 
otherwise developed claims.  Harris v Derwinski, 1 Vet. App 
180 (1991).  


REMAND

In order to accurately determine the severity of the various 
disabilities attributed to the veteran's service-connected 
multiple sclerosis, the Board concludes that additional VA 
examination is necessary.  While the veteran was afforded VA 
examinations fairly recently in February 1997, there are 
insufficient objective clinical findings, particularly with 
regard to disability in the lower extremity, contained in 
these reports to determine the proper ratings to be assigned 
for disability associated with multiple sclerosis.  In 
addition, because the veteran's representative has raised 
several issues not specifically adjudicated by the RO, to 
include the increased rating claims listed on the title page 
and the claim that entitlement to a benefits provided by 
38 U.S.C.A. § 1114 (r)(1) as well as an additional "1/2" 
step under the provisions of 38 U.S.C.A. § 1114 (p) is 
warranted, the RO upon remand will be requested to 
specifically adjudicate these claims so as to avoid the 
potential prejudice to the veteran which would might result 
from the Board's adjudication of these issues in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993), 
O.G.C. Precedents 6-92 and 16-92, 57 Fed. Reg. 49744 and 
49747 (1992).  

For the reasons stated above, this case is REMANDED for the 
following development: 

1  The RO should schedule the veteran for 
a VA examination by a neurologist and by 
a specialist in physical medicine and 
rehabilitation.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiners for review prior to the 
examinations.  The examiners should offer 
specific findings concerning lower 
extremity use/function, to include 
atrophy and other pertinent findings 
concerning the legs, both above and below 
the knees.  The examiners should also 
specifically address whether the veteran 
requires physical therapy, and, if so, 
what type, how often such therapy should 
be performed, and whether it must be 
performed by a health-care professional 
or someone acting under the supervision 
of a health-care professional.  The 
examiners should similarly address 
whether the veteran needs an indwelling 
catheter and whether he has progressed to 
complete loss of bowel or bladder 
control.  The examiners should also 
report whether they find any other 
conditions which would indicate the need 
for daily skilled health-care services or 
the performance of said services by 
someone acting under the supervision of a 
skilled health-care professional.  The 
claims file should be made available to 
the examiners. 

2.  The RO should then readjudicate all 
the issues listed on the title page, to 
include consideration of all the 
provisions of 38 U.S.C.A. § 1114 and 
38 C.F.R. § 3.350 pertinent to the 
veteran's claims, under all applicable 
legal theories.  

If any of the claims listed on the title page are denied, the 
veteran and his representative should be issued a 
supplemental statement of the case, to include citations to 
the relevant laws and regulations as needed, and the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




